Citation Nr: 0636043	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-39 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. Section 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Edward F. Fogarty, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.  
The veteran died in March 2001, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The appellant testified before the undersigned 
Acting Veterans Law Judge in July 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died on March [redacted], 2001, as a result of 
cardiopulmonary failure due to chronic pericardial tamponade.

3.  The post-operative care the veteran received at a VA 
facility was negligent and proximately caused the veteran's 
death.

4.  Based on the grant of DIC under Section 1151, the claim 
of entitlement to service connection for the cause of the 
veteran's death includes no justiciable case or controversy 
for active consideration by the Board.  

5.  The veteran did not have a claim pending before VA at the 
time of his death.


CONCLUSIONS OF LAW

1.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. Section 1151 for the cause of the veteran's death 
are met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.361 (2006).

2.  The appellant's appeal with respect to entitlement to 
service connection for the cause of the veteran's death is 
dismissed as no justiciable case or controversy is before the 
Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 
(West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 
(2006).  

3.  Criteria for entitlement to accrued benefits are not met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002);  38 C.F.R. § 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in December 2003 and August 2005, VA 
notified the appellant of the specific information and 
evidence needed to substantiate and complete her claims, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2005 
letter also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced as she 
was given notice with respect to those elements of a service-
connection claim pertinent to her claims, i.e. entitlement to 
DIC under 38 U.S.C.A. Section 1151, entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to accrued benefits.  Thus, the lack of notice 
with respect to additional benefits that stem from the grant 
of service connection cannot prejudice her.  Additionally, 
the RO will have the opportunity to cure any defects upon its 
effectuation of the Board's grant of benefits.  Accordingly, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was not provided with adequate 
notice until the August 2005 letter, after the June 2004 
rating decision here on appeal.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating actions upon which this 
appeal is based.  The Board specifically finds that the 
appellant was not prejudiced by the post-AOJ decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate her 
claims.  Also, the Statement of the Case was issued 
subsequent to the most recent notice, making all notices pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board in July 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the claims file, and 
the appellant does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.

The appellant claims VA benefits as the surviving spouse of 
the veteran.  She asserts that the veteran died as a result 
of negligent care provided at a VA medical facility.  Her 
application for VA compensation benefits was accepted as a 
claim of entitlement to service connection for the cause of 
the veteran's death and entitlement to accrued benefits in 
addition to entitlement to compensation under the provisions 
of 38 U.S.C.A. Section 1151 even though the appellant does 
not contend that a disability that began during service 
caused the veteran's death or that the veteran had a claim 
pending at the time of his death.

The evidence of record shows that the veteran made 
application for VA compensation benefits in October 1998.  By 
rating decision dated in July 1999, the RO denied all of the 
veteran's claims.  Notice of the denial of benefits was 
provided to the veteran, as well as notice of his appellate 
rights, but he did not appeal the denial of benefits.  Thus, 
the rating decision became final in July 2000, one year after 
the notice was provided to the veteran.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The veteran was first admitted to a VA hospital on March 8, 
2001, complaining of chest pain.  After it was found that the 
veteran's condition required surgery, he was transferred to a 
university hospital.  On March 12, 2001, the veteran 
underwent aortic valve replacement and a double coronary 
artery bypass graft.  The veteran was transferred back to the 
VA hospital on March 13, 2001, for post-operative care.  The 
veteran was discharged on March [redacted], 2001.  On the evening of 
March [redacted], 2001, the veteran returned to the university 
hospital's emergency room and in the early hours of March [redacted], 
2001, he died in the operating room from cardiopulmonary 
failure due to chronic pericardial tamponade.  

The appellant submitted her application for VA compensation 
benefits on December 3, 2003.  She contends that the care the 
veteran received at the VA hospital in Omaha, Nebraska, 
between March 13, 2001, and March [redacted], 2001, was negligent and 
proximately led to the veteran's death.  The appellant has 
settled a private lawsuit under the Federal Tort Claim Act in 
which it was determined that malpractice occurred at the VA 
hospital in Omaha, Nebraska.

Under 38 U.S.C.A. Section 1151, compensation shall be awarded 
for a qualifying death of a veteran in the same manner as if 
such death were service-connected.  Under this section, the 
veteran's death will be considered a qualifying death if the 
following conditions are met:  1) the veteran's death was not 
the result of the veteran's willful misconduct; 2) the 
veteran's death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility; 3) and the 
proximate cause of the death was either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
Therefore, from the plain language of the statute, it is 
clear that to establish entitlement to Section 1151 benefits, 
it must be shown that the veteran's death was caused by VA 
hospitalization, treatment, surgery, examination, or training 
and that there was an element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or 
that the death resulted from an unforeseen event.

38 C.F.R. Section 3.361(d) states that the proximate cause of 
death is the action or event that directly caused the death, 
as distinguished from a remote contributing cause.  In this 
case, to establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.

The record contains substantial evidence regarding the care 
the veteran received at the VA hospital.  The evidence is in 
the form of expert opinion, statements from the appellant and 
others who saw the veteran during his hospitalization, and 
medical documents from the veteran's surgery and 
hospitalization at the VA and university hospitals.  The 
appellant contends that this evidence indicates that the 
veteran did not receive proper care, including the 
administering of all proper tests, and that the veteran was 
prematurely discharged by VA health care professional on 
March [redacted], 2001.  The appellant's primary contention is the 
premature discharge was negligent and that the veteran's 
death within twenty-four hours of that discharge is prima 
facie evidence of the negligence.  The appellant specifically 
contends, through medical evidence, that further testing 
would have shown that the veteran was having pericardial 
tamponade on March [redacted], 2001, and that timely treatment or 
surgery could have corrected the bleeding from his heart, 
preventing his death.

The appellant submitted a diary she kept during the veteran's 
hospitalization that documents her belief that her and the 
veteran's concerns regarding his declining health before 
discharge were not properly taken into consideration.  A VA 
medical record dated March [redacted], 2001, the date of discharge, 
notes that the veteran was having concerns about being 
discharged and was complaining that he was having some 
problems breathing.  The staff surgeon from the university 
hospital noted in his March 24, 2001, operative report 
following the veteran's death that the veteran was discharged 
"despite the fact that he was doing poorly."

A VA physician submitted a May 2004 opinion regarding whether 
the care the veteran received from VA was negligent.  The 
physician reviewed the medical record and noted that there 
were surgical risks of having a cardiac intervention in 
addition to having aortic valve replacement that were 
indicated in the record.  The physician opined that there was 
no indication of any significant specific incidences or 
occurrences of negligence or other fault in care and found 
that no errors or omissions had occurred.  The physician 
completed a September 2005 annotation to his opinion after 
review of additional records, but did not change his opinion.

Private physicians reviewed the medical record in conjunction 
with the appellant's tort claim and found that there was 
evidence of negligence on behalf of VA.  The basis for the 
finding of negligence is that the veteran's international 
normalized ratio (INR) was too high during his 
hospitalization (as indicated by tests performed during VA 
hospitalization) and that this was evidence that the 
veteran's blood had thinned too much.  Thus, the physicians 
opined that VA's failure to correct or treat this 
irregularity constituted negligence.  An undated note by a 
nurse also indicates that the nursing notes reflect 
negligence in care.

Based on the evidence as outlined above and the credible 
testimony of the appellant, the Board finds that there was 
negligence, or fault, in VA's care that caused the veteran's 
death.  The one opinion of record reflecting that there was 
no negligence is outweighed by the private opinions showing 
negligence or at a minimum there is a relative equipoise.  
Accordingly, entitlement to DIC under 38 U.S.C.A. Section 
1151 is granted.  The Board notes, as was discussed at the 
appellant's personal hearing, that the grant of Section 1151 
benefits will be offset by the amount of the appellant's 
Federal Tort Claims Act settlement.  See 38 C.F.R. § 3.362.

As for the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
points out that a grant of DIC under Section 1151 is 
equivalent to a finding of service connection for the cause 
of the veteran's death.  As such, the claim is moot and will 
be dismissed as there is no justiciable case or controversy 
as contemplated by 38 U.S.C.A. Sections 7102, 7104, 7107 and 
38 C.F.R. Section 19.4 based on the Board's grant of benefits 
set out above.  

Turning to the claim of entitlement to accrued benefits, the 
Board points out the appellant acknowledged at her personal 
hearing that there was no claim for VA benefits pending at 
the time of the veteran's death.  Consistent with her 
testimony, the record reflects that the only claims brought 
by the veteran were resolved in July 1999, approximately 
twenty months prior to the veteran's death, and there was no 
notice of disagreement submitted with respect to the denial 
of benefits.  Thus, rating decision was final and the 
appellant's claim for benefits, which was submitted well over 
one year after the finality of the July 1999 rating decision, 
cannot be considered a notice of disagreement.  As such, her 
application for benefits should not have been accepted as a 
claim for entitlement to accrued benefits pursuant to 
38 C.F.R. Section 3.1000.

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service 
the claim is based.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c).  The benefits to which a veteran was entitled at 
the time of his death are based upon the evidence on file at 
the date of death.  See 38 C.F.R. § 3.1000(d)(4).  The 
substance of a survivor's claim is purely derivative from 
any benefit to which the veteran might have been entitled at 
the time of his death; the survivor cannot receive any such 
attributed benefit that the veteran could not have received 
upon proper application therefor.  See Zevalkink v. Brown, 6 
Vet. App. 483, 389-90 (1994).  Consequently, the Board finds 
that the appellant is not entitled to any accrued benefits 
because there were no claims pending at the time of the 
veteran's death to which she could stake claim.  Thus, the 
appeal with respect to this claim is denied.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
Section 1151 is granted, subject to the law and governing 
regulations applicable to the payment of monetary benefits.

The appeal with respect to the claim of entitlement to 
service connection for the cause of the veteran's death is 
dismissed.  

Entitlement to accrued benefits is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


